DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 8, 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rezach (U.S. Pub. No. 2014/0257411 A1, hereinafter “Rezach”) in view of Wilcox et al. (U.S. Pub. No. 2010/0137918 A1, hereinafter “Wilcox”). 
Rezach discloses, regarding claim 1, an anchor assembly (242, see Figs. 19-21) couplable to bone, the assembly comprising: an anchor (280 and 318, see Fig. 21) comprising: a shank (280) securable to bone (see para. [0083] “configured to penetrate tissue”); and a head (318) coupled to a proximal portion of the shank (see Fig. 21); a housing (244) including an anchor bore (256) extending distally into the housing along a longitudinal axis (F1) of the housing (see Fig. 20), the anchor bore configured to retain the head of the anchor therein (via 258, see Fig. 20, see para. [0077]), and the housing including a housing channel (254) extending around an inner circumference of the housing (see Fig. 20, see para. [0074]); a turret (258) couplable to a distal portion of the housing (see annotated Fig. 20 below) and configured to extend into the anchor bore (see Fig. 20, see para. [0074]); and a lock (260) receivable through an external side of the housing and into the housing channel (via aperture 252, see para. [0075] “wire 260 can be inserted through the outer surface of head 244 and into cavity 254”) to at least partially surround and engage the turret to secure the turret to the housing (see para. [0078] “cavities 254, 264 are aligned and wire 260 is disposed within cavities 254, 264” and “to prevent axial translation of base 258 relative to head 244”); further comprising: a crown (288, see Fig. 21) receivable within the housing (see Fig. 20). 

    PNG
    media_image1.png
    695
    607
    media_image1.png
    Greyscale

Regarding claim 2, wherein the turret includes a proximal portion insertable into the housing (see annotated Fig. 20 above) and a distal portion extending therefrom (see annotated Fig. 20 above), the proximal portion of the turret including a turret channel (264), wherein the lock is engageable with the turret channel to limit axial movement of the turret with respect to the housing when the lock is inserted into the housing (see para. [0078] “prevent axial translation of base 258 relative to head 
244”). 

Regarding claim 4, wherein the housing further comprises a lock opening (252) extending through the external side of the housing and connecting to the housing channel (see para. [0075], “aperture 252 extending between and through the inner and outer surfaces of head 244”), the lock opening configured to receive the lock therethrough (see para. [0075] “wire 260 can be inserted through the outer surface of head 244 and into cavity 254”).
Regarding claim 5, wherein the turret channel extends around an outer circumference of the proximal portion of the turret (see Fig. 20, see para. [0076] “an outer circumferential cavity 264”), and wherein the housing channel extends at least substantially around an inner circumference of the housing (see Fig. 20, see para. [0076] “an inner circumferential cavity 254”).
Regarding claim 6, wherein the lock is a flexible spring bar or a cylindrical wire (see Fig. 19, see para. [0077], note wire 260 is cylindrical).
Regarding claim 7, wherein the lock is made of Nitinol (see para. [0077] “nitinol wire”). 

Rezach discloses, regarding claim 21, an anchor assembly couplable to bone (242, see Figs. 19-21), the assembly comprising: an anchor (280 and 318, see Fig. 21) comprising: a shank (280) securable to bone (see para. [0083] “configured to penetrate tissue”); and a head (318) coupled to a proximal portion of the shank (see Fig. 21), a housing (244) defining: an anchor bore (256) extending distally into the housing along a longitudinal axis (F1) of the housing (see Fig. 20), the anchor bore configured to retain the head of the anchor therein (via 258, see Fig. 20, see para. [0077]); a housing channel (254) extending around an inner circumference of the housing (see Fig. 20, see para. [0074]); and a lock opening (252) extending through an external side of the housing and connected to the housing channel; a turret (258) couplable to a distal portion of the housing (see annotated Fig. 20 above) and configured to extend into the anchor bore (see Fig. 20); and a lock (260) receivable through the lock opening (via aperture 252, see para. [0075] “wire 260 can be inserted through the outer surface of head 244 and into cavity 254”) and into the housing channel to engage the turret and the housing to secure the turret to the housing (see paras. [0077] and [0078] “cavities 254, 264 are aligned and wire 260 is disposed within cavities 254, 264” and “to prevent axial translation of base 258 relative to head 244”); further comprising: a crown (288, 
Regarding claim 22, wherein the turret includes a proximal portion insertable into the housing (see annotated Fig. 20 above) and a distal portion extending therefrom (see annotated Fig. 20 above), the proximal portion of the turret including a turret channel (264), wherein the lock is engageable with the turret channel to limit axial movement of the turret with respect to the housing when the lock is inserted into the housing (see para. [0078] “cavities 254, 264 are aligned and wire 260 is disposed within cavities 254, 264” and “to prevent axial translation of base 258 relative to head 244”), the turret channel alignable with the housing channel when the turret is located within the anchor bore (see para. [0078] “cavities 254, 264 are aligned”), the turret channel to receive the lock therein to, together with the housing channel, retain the lock therein to limit axial movement of the turret with respect to the housing (see para. [0078] “cavities 254, 264 are aligned and wire 260 is disposed within cavities 254, 264” and “to prevent axial translation of base 258 relative to head 244”).
Regarding claim 23, wherein the turret channel extends around an outer circumference of the proximal portion of the turret (see Fig. 20, see para. [0076] “an outer circumferential cavity 264”), and wherein the housing channel extends at least 
Regarding claim 24, wherein the lock is a flexible spring bar or a cylindrical wire (see Fig. 19, see para. [0077], note wire 260 is cylindrical).
Regarding claim 25, wherein the lock is made of Nitinol (see para. [0077] “nitinol wire”).
Regarding claim 26, further comprising: a saddle (288, see Fig. 21) receivable within the housing and configured to receive a connecting member (130, see Fig. 26, see para. [0091]) thereon: wherein the turret further comprises a saddle bore (282) configured to receive the saddle therein (see Fig. 20, see para. [0081]), the saddle configured to bias the turret outwards to limit the turret from compressing inward due to forces of the anchor and the connecting member (see Fig. 20, note that the saddle is positioned inside the turret 264 and has a flange 286 that engages the saddle bore and is therefore capable of limiting inward compression of the turret).
Rezach fails to explicitly discloses, regarding claims 1 and 21, wherein the crown includes a saddle and is configured to receive the connecting member therein. 
Wilcox discloses an anchor assembly (300, see Fig. 3) with a housing (307) and a crown (309), wherein the crown includes a saddle portion (601) with a saddle surface (603) configured to receive the connecting member therein (see para. [0047]) in order to provide the crown with a surface configured to directly contact and engage a portion of the connecting member aligned with the channel of the housing (313) within the interior of the housing (see para. [0047]). 
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 21-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant asserted that Rezach failed to disclose a saddle configured to receive a connecting member therein, and instead discloses a crown. As set forth above, Rezach has now been modified in view of Wilson to disclose modifying the crown to include a saddle with a saddle surface configured to receive the connecting member therein in order to provide the crown with a surface configured to directly contact and engage a portion of the connecting member aligned with the channel of the housing within the interior of the housing. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/M.C.E/           Examiner, Art Unit 3773                                                                                                                                                                                             
/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773